DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/14/2020, 10/24/2020, and 7/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 101327127 A).


a) obtain a rotation speed of a radioactive scanning source 111 in a CT scanner 101 (step 201; also see item 1301, Fig.13);
b) obtain a plurality of original projection acquisition times corresponding to a plurality of projection samples, the plurality of projection samples being associated with rotation of the radioactive scanning source 111 (step 202; based on time triggers for acquiring each projection, see p.6-7 of the attached translation, starting with the paragraph that begins: “In this step, the velocity measuring…”);
c) determining, based on the rotation speed, a plurality of modified rotation angles corresponding to the plurality of projection samples by performing modification related to the plurality of original projection acquisition times (step 203; the corrected projection angles are based on the measured rotation speed of the source at the time that each projection was acquired; also see item 1303, Fig.13; also see Fig.4).

With respect to claim 2, Wang further discloses generating, based on the plurality of modified rotation angles, one or more images (Figs.15a-15d, corrected projection angles are output for image reconstruction).

With respect to claims 5 and 15, Wang further discloses that determining the plurality of modified rotation angles includes:

e) determining the plurality of modified rotation angles corresponding to the plurality of projection samples by modifying, based on standard information of the plurality of projection samples (predetermined projection acquisition times/positions:  Fig.4), the plurality of original rotation angles (step 203; also see item 1303 of Figs.13 and 15a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-14 and 17-20 of U.S. Patent No. 10,655,958 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is anticipated by patented claim 1, where the patented claim is narrower in scope.
Claim 5 is anticipated by patented claim 1.
Claims 6-9 are anticipated by patented claims 4-7, respectively.
Claims 1, 10 and 11 are anticipated by patented claims 8 and 11.
Claims 2-4 are anticipated by patented claims 2 and 3, except that the patented claims do not recite that any images are generated based on the modified rotation angles.
However, the supporting disclosure is clear to the fact that the whole purpose of determining the modified rotation angles is to generate one or more improved images over the prior art by having reduced artifacts caused by imprecise projection angles used for the image reconstruction.  Furthermore, one of ordinary skill in the art readily recognizes that more accurate projection angles will naturally result in superior reconstructed images - the more precise the input, the better the output.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the patented claims to use the modified rotation angles to generate one or more images in order to improve the quality of the images, as understood in the art.
Claims 12 and 13 are anticipated by patented claims 12 and 13, respectively.
Claims 14-16 are anticipated by patented claims 14 and 17.
Claims 14, 15 and 17 are anticipated by patented claims 14 and 20.
Claims 18-20 are anticipated by patented claims 17-19, respectively.

Allowable Subject Matter
Claims 3, 4, 6-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 3, the prior art neither teaches nor reasonably suggests the additional limitation of determining one or more interpolation rotation angles based on the plurality of modified rotation angles, and generating the one or more images based on the one or more interpolation rotation angles and the plurality of modified rotation angles, as required by the combination as claimed.
The skilled artisan would not recognize the need for this additional step, absent the benefit of Applicants’ disclosure.
Claim 4 is objected to by virtue of its dependence upon claim 3.

With respect to claims 6 and 16, the prior art neither teaches nor reasonably suggests that determining the plurality of modified rotation angles by modifying, based on the standard information of the plurality of projection samples, the plurality of original rotation angles includes:
f) obtaining a plurality of standard rotation angles corresponding to the plurality of projection samples, which is included in the standard information;
g) comparing the plurality of original rotation angles with the plurality of corresponding standard rotation angles, respectively; and
h) modifying the plurality of original rotation angles based on the plurality of standard rotation angles and the comparison, as required by the combination as claimed in each claim.
The skilled artisan would not recognize the need for these extensive intermediate steps absent the benefits of Applicants’ disclosure.
Claims 7 and 8 are objected to by virtue of their dependence upon claim 6.

With respect to claims 9 and 17, the prior art neither teaches nor reasonably suggests that determining the plurality of modified rotation angles corresponding to the plurality of projection samples by modifying, based on the standard information of the plurality of projection samples, the plurality of original rotation angles, includes:
f) obtaining a standard angle difference value (the standard information) corresponding to any two neighboring projection samples of the plurality of projection samples arranged in time order; 
g) determining a plurality of original difference values each of which corresponds to two neighboring original rotation angles of the plurality of original rotation angles arranged in order of time; and 
h) determining the plurality of modified rotation angles based on the plurality of modified difference values, where the plurality of modified difference values are based on comparing the plurality of original difference values with the standard difference value, and modifying the plurality of original difference values based on the standard difference value and the comparison, as required by the combination as claimed in each claim.
The skilled artisan would not recognize the need for such extensive intermediate steps absent the benefit of Applicants’ disclosure.
With respect to claims 10 and 18, the prior art neither teaches nor reasonably suggests determining, based on the rotation speed, the plurality of modified rotation angles corresponding to the plurality of projection samples by performing the modification related to the plurality of original projection acquisition times includes:
d) determining a plurality of modified projection acquisition times corresponding to the plurality of projection samples by modifying, based on standard information of the plurality of projection samples, the plurality of original projection acquisition times; and
e) determining the plurality of modified rotation angles based on the rotation speed of the source and the modified projection acquisition times, as required by the combination as claimed.
Absent the benefit of Applicants’ disclosure, the skilled artisan would not recognize the need to modify the original acquisition times.  In fact, it is the direct use of the original acquisition times that improves the accuracy of the projection angle determination as a function of gantry speed.
Claims 11-13, 19 and 20 are objected to by virtue of their dependence upon claims 10 and 18, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US patent documents to Bruder (see attached PTO-892) teach the practice of correcting the projection angles based on an offset between source-detector pairs that is determined from a prior calibration process as a function of gantry speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884